               Case 1:16-cv-03156-PAE-RWL Document 146 Filed 03/08/21 Page 1 of 2




                                                                                              3/8/2021

                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                       JORGE M. MARQUEZ
Corporation Counsel                             100 CHURCH STREET                                           Senior Counsel
                                                NEW YORK, NY 10007                                   Phone: (212) 356-2336
                                                                                                       Fax: (212) 356-3558
                                                                                             Email: jmarquez@law.nyc.gov



                                                                     March 8, 2021



        VIA E.C.F.
        Hon. Robert W. Lehrburger
        United States Magistrate Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                 RE:   Trent Patterson v. Captain Johnson,
                       16 Civ. 3156 (PAE) (RWL)

        Your Honor:

                       I am a Senior Counsel in the Special Federal Litigation Division of the New York
        City Law Department and the attorney assigned to represent the defendant, Captain Johnson, in
        the above referenced action. Defendant respectfully seeks a one week extension to file its Motion
        for Summary Judgement, from March 10, 2021, to March 17, 2021.

                       The Defendant’s Motion for Summary Judgment will be finalized this week.
        Nevertheless, the undersigned must make arrangements to have the motion papers, including
        video media, copied in order to mail the same to Plaintiff. Given the ongoing pandemic, there are
        limitations on the Law Department’s mailing operations that require the undersigned to appear
        within a specific time frame so as to be able to mail the package to Plaintiff. Accordingly,
        Defendant respectfully requests a 1 week extension of time to file its Motion for Summary
        Judgement and arrange for a package of the motion papers to be delivered to Plaintiff.

                       In light of this request, Defendant also requests that the Court, sua sponte, extend
        the deadline for Plaintiff to serve his opposition papers, from May 3, 2021, to May 10, 2021.
        (E.C.F. No. 144) Defendant notes that an extension of the May 24, 2021, deadline to file his
        Reply papers is not warranted at this time.
      Case 1:16-cv-03156-PAE-RWL Document 145
                                          146 Filed 03/08/21 Page 2 of 2




               Lastly, the undersigned notes that on March 4, 2021, he spoke over the phone
with Mr. Patterson to request his consent to this application; Mr. Patterson indicated that he had
to think about whether he would give his consent and asked the undersigned to call today to
confirm. Defendant notes that on March 4, 2021, Mr. Patterson provided the undersigned an e-
mail address and that Defendant e-mailed Mr. Patterson asking if he consented to the extension
request. Today, March 8, 2021, Defendant called Mr. Patterson to follow-up on last week’s
phone conversation. Mr. Patterson, however, did not respond. In addition, Defendant notes that
Mr. Patterson did not respond to the Defendant’s e-mail sent on March 4, 2021. As a result,
Defendant notes that he was unable to obtain Mr. Patterson’s position concerning this
application. Notwithstanding said fact, Defendant respectfully requests that the Court grant this
application.

                                                    Respectfully submitted,

                                                    Jorge Marquez /S/
                                                    Jorge M. Marquez
                                                    Senior Counsel
                                                    Special Federal Litigation Division

cc:    VIA MAIL TO:.
       Trent Patterson
       50 Kimberly Ln.
       Apt. 40A
       Staten Island, New York 10304




                                                    3/8/2021




                                                2
